DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2, 6, 12, 16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claims 2, 12 recite “a full band cellular communication element”. Claim does not define which band is considered as the full band. Without clearly specifying the “full band”, every frequency band used for communication can be included in the full band (and in that case, specification must have support for every frequency band to comply with written description requirement). As the claim does not clearly define the “full band”, the scope of the claim can not be determined. 
		Claim 20 recites “a full band cellular communication element”. Claim does not define which band is considered as the full band. Without clearly specifying the “full band”, every frequency band used for communication can be included in 
		Claims 6, 16, 20, recite “IMU” but does not define what stands for “IMU”.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 5, 7, 8, 11, 12, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruz et al (US 20060030311 A1, hereinafter referred to as Cruz).
		Re claim 1, Cruz teaches an aviation connectivity gateway module for aircraft cellular connectivity (Aircraft communication controller, Fig. 7), the aviation connectivity gateway module comprising:
	(i) a processor (Aircraft communication controller definitely has processing capability to perform the functions associated with aircraft communication) configured to determine a status of the aircraft (location, position, altitude) (Fig. 1, Fig. 7, Fig. 9-10, Par 0044-0045, Par 0050-0053, Par 0056-0057, Par 0059);
	(ii) a first cellular communication element connectable to a cellular network (transceivers, antennas for terrestrial mobile communications, Fig. 7) (Fig. 1, Fig. 7-8, Abstract, Par 0027-0030, Par 0033, Par 0043-0045, Par 0048); and

	(iv) the processor being configured to switch between the first cellular communication element (communicating over the terrestrial mobile/cellular network using transceivers, antennas for terrestrial mobile communications, Fig. 7 when the aircraft is on the ground or near the ground) and the second communication element based on the status of the aircraft (communicating over the terrestrial air-to-ground (ATG) network using transceivers, antennas for terrestrial air-to-ground (ATG) communications, Fig. 7 when the aircraft is flying or above the ground) (Fig. 1, Fig. 7-9, Fig. 14-15, Par 0009, Par 0027-0030, Par 0043-0048, Par 0050, Par 0059-0060, Par 0072, Par 0074-0075).
		Claim 11 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 
		Re claims 2, 12, Cruz teaches that the first cellular communication element being a full band cellular communication element (transceivers, antennas for terrestrial mobile communications, Fig. 7 and the terrestrial mobile network is a conventional mobile/cellular network) (Fig. 1, Fig. 7-8, Par 0033, Par 0043-0045, Par 0048).
		Re claims 5, 15, Cruz teaches that the status is speed and the processor is configured to switch to the second cellular communication element when the aircraft is above a predetermined speed (handing off to ATG network based on aircraft position including aircraft speed/velocity, altitude etc.) and to the first 
		Re claim 7, Cruz teaches to determine the status of the aircraft from avionics of the aircraft (determining aircraft position based on aircraft location, velocity, direction etc.) (Par 0040, Par 0056-0059, Par 0072).
		Re claims 8, 17, Cruz teaches that the aviation connectivity gateway module (Aircraft communication controller, Fig. 7) is configured to offload cellular performance data to a cloud service for data analytics (load distribution, capacity allocation, optimization performed by the ground communication controller, Fig. 9-12, Par 0049-0050, Par 0054-0057, Par 0059-0065, Par 0070-0073).
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz as applied to claims 1 and 11 above and further in view of Riechers et al (US 10084529 B1, hereinafter referred to as Riechers).
Re claims 3, 13, Cruz teaches transceivers (713-714), antennas (703-704) (second cellular communication element) for terrestrial air-to-ground (ATG) communications (Fig. 7, Par 0044-0045) and the terrestrial air-to-ground (ATG) network is a single frequency ATG cellular network (Par 0030).
		Cruz does not explicitly disclose that the single frequency ATG cellular network is an LTE network. In other words, Cruz does not explicitly disclose that the second cellular communication element being an Airborne LTE Operations (ALO) cellular communication element.
		Riechers teaches that the single frequency air-to-ground (ATG) cellular network is an LTE operation/network (Fig. 1-2, Abstract, Col 1, Line 31-49, Col 3, Line 20-59).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cruz by including the step that the single frequency air-to-ground (ATG) cellular network is an LTE operation/network, as taught by Riechers for the purpose of reducing interference to the terrestrial users from the devices used by aircraft passengers, as taught by Riechers (Col 3, Line 23-30). 
		Cruz teaches antennas, transceivers (second cellular communication element) for single frequency ATG network and Riechers teaches that the single frequency air-to-ground (ATG) cellular network is an LTE operation/network. Therefore, Cruz in view of Riechers discloses that the second cellular communication element (antennas, transceivers for communicating over a single frequency ATG network, Reference Cruz) being an Airborne LTE Operations .
8.	Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz as applied to claims 1 and 11 above and further in view of Cruz et al (US 20060040660 A1, hereinafter referred to as Cruz ‘660).
		Re claims 4, 14, Cruz discloses to use terrestrial cellular network when the aircraft is on the ground or near the ground and switch to air-to-ground (ATG) cellular network when the aircraft is flying or above the ground (Fig. 1, Fig. 7-8, Fig. 14-15). Therefore, Cruz teaches that the status is altitude (Par 0009, Par 0033-0035, Par 0043-0044, Par 0060, Par 0072, Par 0074-0075)
		However, Cruz does not explicitly disclose to switch to the second cellular communication element when the aircraft is above a predetermined altitude and to the first cellular communication element when the aircraft is below the predetermined altitude.
		Cruz ‘660 teaches to switch to the second cellular communication element when the aircraft is above a predetermined altitude (handing over to the air-to-ground (ATG) cellular network when the aircraft is above a predetermined altitude) and to the first cellular communication element when the aircraft is below the predetermined altitude (handing over to the terrestrial cellular network when the aircraft is below a predetermined altitude) (Fig. 1, Fig. 3, Fig. 5, Fig. 15, Par 0010, Par 0037, Par 0039, Par 0047-0048, Par 0065-0066).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cruz by including the step to switch to the . 
9.	Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz as applied to claims 1 and 11 above and further in view of Mitchell et al (US 7187927 B1, hereinafter referred to as Mitchell).
		Re claims 6, 16, Cruz does not explicitly disclose at least one of a GPS unit and an IMU for determining the status of the aircraft independently from avionics of the aircraft.
		Mitchell teaches at least one of a GPS unit (GPS) and an IMU for determining the status of the aircraft independently from avionics of the aircraft (determining aircraft position based on GPS) (Col 4, Line 63-67, Col 5, Line 1-4).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cruz by including at least one of a GPS unit and an IMU for determining the status of the aircraft independently from avionics of the aircraft, as taught by Mitchell for the purpose of providing “an airborne cellular telephone communications system that provides seamless global in-flight coverage”, as taught by Mitchell (Col 1, Line 16-19).
s 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz as applied to claims 1 and 11 above and further in view of Mullan et al (US 20150234387 A1, hereinafter referred to as Mullan).
		Re claims 9, 18, Cruz does not explicitly disclose to run a Micro Air Vehicle Link application to facilitate communication between a Ground Control Station and a flight controller of the aircraft.
		Mullan teaches to run a Micro Air Vehicle Link application (MAVLINK communication protocol) to facilitate communication between a Ground Control Station and a flight controller of the aircraft (Fig. 5, Par 0076).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cruz by including the step to run a Micro Air Vehicle Link application to facilitate communication between a Ground Control Station and a flight controller of the aircraft, as taught by Mullan for the purpose of providing a packet based communication for communicating a large number of flight control, position, attitude, status, and other relevant data, as taught by Mullan (Par 0076).
11.	Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz as applied to claims 1 and 11 above and further in view of Kablaoui (US 20170045884 A1, hereinafter referred to as Kablaoui).
		Re claims 10, 19, Cruz does not explicitly disclose to run a video streamer application for transmitting a video stream to a cloud service.
		Kablaoui teaches to run a video streamer application for transmitting a video stream to a cloud service (Par 0008).
.
12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz et al (US 20060030311 A1, hereinafter referred to as Cruz) in view of Hinnant, JR. et al (US 20110313614 A1, hereinafter referred to as Hinnat, JR.) and further in view of Riechers et al (US 10084529 B1, hereinafter referred to as Riechers), Mullan et al (US 20150234387 A1, hereinafter referred to as Mullan), and Kablaoui (US 20170045884 A1, hereinafter referred to as Kablaoui).
		Re claim 20, Cruz teaches an aviation connectivity gateway module for cellular connectivity via an aircraft (Aircraft communication controller, Fig. 7), the aviation connectivity gateway module comprising: 
	(i) a processor (Aircraft communication controller definitely has processing capability to perform the functions associated with aircraft communication) configured to determine an altitude of the aircraft (location, position, altitude) (Fig. 1, Fig. 7, Fig. 9-10, Par 0044-0045, Par 0050-0053, Par 0056-0057, Par 0059);
	(iv) a full band cellular communication element connectable to a cellular network (transceivers, antennas for terrestrial mobile communications, Fig. 7 and the terrestrial mobile network is a conventional mobile/cellular network) (Fig. 1, Fig. 7-8, Par 0033, Par 0043-0045, Par 0048); and 
air-to-ground (ATG) cellular communication element connectable to the cellular network (transceivers, antennas for terrestrial air-to-ground (ATG) communications) (Fig. 1, Fig. 7-8, Par 0027-0030, Par 0034-0035, Par 0044-0046, Par 0050 --- Cruz does not explicitly disclose an airborne LTE operations (ALO) cellular communication element);
	(vi) the processor being configured to: switch between the full band cellular communication element (communicating over the terrestrial mobile/cellular network using transceivers, antennas for terrestrial mobile communications, Fig. 7 when the aircraft is on the ground or near the ground) and the air-to-ground (ATG) cellular communication element based on the altitude of the aircraft (communicating over the terrestrial air-to-ground (ATG) network using transceivers, antennas for terrestrial air-to-ground (ATG) communications, Fig. 7 when the aircraft is flying or above the ground) (Fig. 1, Fig. 7-9, Fig. 14-15, Par 0009, Par 0027-0030, Par 0043-0048, Par 0050, Par 0059-0060, Par 0072, Par 0074-0075 --- Cruz does not explicitly disclose an ALO cellular communication element); 
	(vii) run a Micro Air Vehicle Link application to facilitate communication between a Ground Control Station and a flight controller of the aircraft; and 
	(viii) run a video streamer application for transmitting a video stream to a cloud service.
		Cruz does not explicitly disclose 

	(iii) an IMU for determining the altitude of the aircraft independently from the avionics when a GPS signal is unavailable;
	(v) an Airborne LTE Operations (ALO) cellular communication element connectable to the cellular network;
	(vi) switch between the full band cellular communication element and the ALO cellular communication element based on the altitude of the aircraft;
	(vii) run a Micro Air Vehicle Link application to facilitate communication between a Ground Control Station and a flight controller of the aircraft; and 
	(viii) run a video streamer application for transmitting a video stream to a cloud service.
		Re component (v), Cruz teaches transceivers (713-714), antennas (703-704) (ATG cellular communication element) for terrestrial air-to-ground (ATG) communications (Fig. 7, Par 0044-0045) and the terrestrial air-to-ground (ATG) network is a single frequency ATG cellular network (Par 0030).
		Cruz does not explicitly disclose that the single frequency ATG cellular network is an LTE network. In other words, Cruz does not explicitly disclose that an Airborne LTE Operations (ALO) cellular communication element.
		Riechers teaches that the single frequency air-to-ground (ATG) cellular network is an LTE operation/network (Fig. 1-2, Abstract, Col 1, Line 31-49, Col 3, Line 20-59).

		Cruz teaches antennas, transceivers (ATG cellular communication element) for single frequency ATG network and Riechers teaches that the single frequency air-to-ground (ATG) cellular network is an LTE operation/network. Therefore, Cruz in view of Riechers discloses that antennas, transceivers for communicating over a single frequency ATG network (Reference Cruz) being an Airborne LTE Operations (ALO) cellular communication element (single frequency ATG network is an LTE network, Reference Riechers).
		Re component (vi), Cruz discloses to switch between terrestrial cellular network and air-to-ground (ATG) cellular network based on the altitude of the aircraft (communicating over the terrestrial air-to-ground (ATG) network using transceivers, antennas for terrestrial air-to-ground (ATG) communications, Fig. 7 when the aircraft is flying or above the ground) (Fig. 1, Fig. 7-9, Fig. 14-15, Par 0009, Par 0027-0030, Par 0043-0048, Par 0050, Par 0059-0060, Par 0072, Par 0074-0075). 
		In view of above discussion, Cruz in view of Riechers discloses that antennas, transceivers for communicating over a single frequency ATG network (Reference, Cruz) being an Airborne LTE Operations (ALO) cellular communication element (single frequency ATG network is an LTE network, Reference Riechers). As ATG network element (Reference, Cruz) being an Airborne LTE Operations (ALO) cellular communication element, switching between terrestrial cellular network (full band cellular communication element) and air-to-ground (ATG) cellular network based on the altitude of the aircraft corresponds to switching between full band cellular communication element (terrestrial cellular network) and Airborne LTE Operations (ALO) cellular communication element.
		Therefore, Cruz in view of Riechers discloses to (vi) switch between the full band cellular communication element (Terrestrial cellular network) and the ALO cellular communication element (ATG network element (Reference, Cruz) being an Airborne LTE Operations (ALO) cellular communication element (Reference Riechers) based on the altitude of the aircraft (Reference Cruz, (Fig. 1, Fig. 7-9, Fig. 14-15, Par 0009, Par 0027-0030, Par 0043-0048, Par 0050, Par 0059-0060, Par 0072, Par 0074-0075; Reference Riechers, Fig. 1-2, Abstract, Col 1, Line 31-49, Col 3, Line 20-59).
		Re components (ii)-(iii), Hinnant, JR. teaches 
	(ii) a GPS unit for determining the altitude of the aircraft independently from avionics of the aircraft (Par 0022-0023Par 0025, Par 0031, Par 0036-0038, Par 0061, Par 0071); 
	(iii) an IMU for determining the altitude of the aircraft independently from the avionics when a GPS signal is unavailable (Par 0022-0023, Par 0025, Par 0031-0032, Par 0034-0036, Par 0050-0054, Par 0057, Par 0071).

		Re component (vii), Mullan teaches to
	(vii) run a Micro Air Vehicle Link application (MAVLINK communication protocol) to facilitate communication between a Ground Control Station and a flight controller of the aircraft (Fig. 5, Par 0076).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cruz by including the step to (vii) run a Micro Air Vehicle Link application to facilitate communication between a Ground Control Station and a flight controller of the aircraft, as taught by Mullan for the purpose of providing a packet based communication for communicating a large number of flight control, position, attitude, status, and other relevant data, as taught by Mullan (Par 0076).
		Re component (viii), Kablaoui teaches to 

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cruz by including the step to (viii) run a video streamer application for transmitting a video stream to a cloud service, as taught by Kablaoui for the purpose of controlling and communicating out of line of sight aerial vehicles using cellular networks, as taught Kablaoui (Par 0004).

	














Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473